J. B. Sullivan, J.
(dissenting). I respectfully dissent. Pursuant to MCL 445.761; MSA 28.61, each person has the right to engage in a calling of his choice, provided it is lawful. The statute expressly declares that even reasonable, partial or limited restraints on the ability to do so are against public policy. Thus, agreements are void which preclude one from engaging in a particular calling for a limited period of time, Wedin v Atherholt, 298 Mich 142; 298 NW 483 (1941), or which preclude one from engaging in a particular calling within a specified geographical area, E W Smith Agency, Inc v Sanger, 350 Mich 75; 85 NW2d 84 (1957).1
Likewise, a contract which precluded one from becoming employed by particular persons, although not otherwise restricted from working in the field, was declared void under this statute. In May v Mulligan, 36 F Supp 596 (WD Mich, 1939), aff’d 117 F2d 259 (CA 6, 1940), cert den 312 US 691; 61 S Ct 622; 85 L Ed 1127 (1941), the court held that an engineer’s employment contract, which precluded him from entering the employ of his employer’s clients, was invalid.
The instant case is analogous to May v Mulligan, supra, insofar as the contract before this Court seeks also to preclude an employee from working for a particular person or entity. In both contracts there is the same partial restraint on one’s ability to engage in a particular calling. What differentiates the instant contract from the *560one involved in May is the fact that here the contract was not entered into between the employee and employer, but rather, between the employer (defendant) and the potential employer (plaintiff). This fact causes the difficulty in applying the statute and compels this Court to decide how broadly the word "employment” should be interpreted for purposes of this statute.
Considering the goal of the statutory scheme of which this provision is a part, i.e., to preclude contracts and combinations in restraint of trade, and considering that the effect of the contract before this Court is contrary to said goal, I am of the opinion that the word "employment” should be given its broadest interpretation, thereby precluding enforcement of contracts such as the one at bar. To give effect to a contract, the purpose of which has been heretofore declared unlawful (to preclude one from becoming employed by a particular person), merely because the person restricted by it is not a party to the contract, I believe is contrary to the intent of the Legislature. The cardinal rule of statutory construction is to ascertain and give effect to such intention. Melia v Employment Security Comm, 346 Mich 544, 562; 78 NW2d 273 (1956). "All other rules of statutory construction are ancillary to this primary duty, and serve only as guides to assist the courts in determining legislative intent with a greater degree of certainty.” Kizer v Livingston County Bd of Comm’rs, 38 Mich App 239, 246; 195 NW2d 884 (1972).
Furthermore, to allow enforcement of this contract would be to allow persons to do indirectly that which they are prohibited from doing directly. The law does not sanction this. Advisory Opinion *561on Constitutionality of 1982 PA 47, 418 Mich 49, 70; 340 NW2d 817 (1983); Williams v Detroit, 364 Mich 231, 244; 111 NW2d 1 (1961).
I would affirm.

 MCL 445.766; MSA 28.66 provides exceptions where a sale of a business is involved, or the goodwill thereof, or where an employer furnished an employee with a route list.